Exhibit 10.2
AMENDMENT No.2 TO EMPLOYMENT AGREEMENT
     This Amendment No. 2 (this “Amendment”) is entered into as of this 1st day
of July, 2011, by and between Atlas Air, Inc., a Delaware corporation (“Atlas”),
and John W. Dietrich (the “Employee”).
     WHEREAS, the parties hereto previously entered into an amended and restated
employment agreement dated as of September 8, 2006, as amended on December 31,
2008 (as amended, the “Employment Agreement”); and
     WHEREAS, the parties hereto wish to amend the Employment Agreement in
accordance with the terms set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Section 1.4 of the Employment Agreement is amended in its entirety to
read as follows:
     “1.4. “Change in Control” means a “change in control event” (as that term
is defined at Section 1.409A-3(i)(5) of the Treasury Regulations) with respect
to the Company, subject to such additional rules and requirements as may be set
forth from time to time in the Treasury Regulations and related guidance.”
     2. Section 4.1 of the Employment Agreement is amended by adding at the end
thereof the following:
     “Employee will be treated as having resigned for Good Reason only if he
provides the Company with a notice of termination within 90 days of the initial
existence of one of the conditions described in the definition of Good Reason
above, following which the Company shall have 30 days from the receipt of the
notice of termination to cure the event specified in the notice of termination
and, if the Company fails to so cure the event, Employee terminates his
employment not later than 30 days following the end of such cure period.”
     3. Section 4.2(a)(i) of the Employment Agreement is amended in its entirety
to read as follows:
     ”(a) If the Employment Period is terminated by Atlas for reasons other than
Cause or if the Employment Period is terminated by the Employee for Good Reason,
and subject to the Employee’s execution and the effectiveness of a general
release no later than the sixtieth (60th) day following the date upon which the
Employment Period terminates upon terms and conditions consistent with this
Agreement and acceptable to Atlas and Employee, which release must be presented
to Employee upon or promptly after termination of the Employment Period, then
the Employee shall be entitled to receive:

1



--------------------------------------------------------------------------------



 



  (i)   an amount equal to twenty four (24) months of the Employee’s
then-current monthly Base Salary, payable in a lump-sum on the first day of the
seventh month following the date on which the Employment Period terminates (the
“Lump-Sum Payment Date”);

     4. Section 4.2(a)(iii) of the Employment Agreement is amended in its
entirety to read as follows:
          “continued coverage at Employee’s expense under the Employer’s health
(medical, dental and vision) benefit plan in accordance with Section 3.4 for a
period of twelve (12) months from the date of termination (with COBRA coverage
to follow thereafter, if timely elected); provided, however, that any such
continued coverage shall cease in the event Employee obtains comparable coverage
in connection with subsequent employment.”
     5. Section 4.2(a) is amended by adding the following new subsection after
subsection (iii) there of :
     “; and (iv) assuming such termination is without Cause (as defined in this
Agreement) or is for Good Reason (as defined in this Agreement), to receive a
payment with respect to an annual bonus award for the year in which such
termination occurred, as if he or she had been employed by Atlas on the last day
of such year in an amount equal to the lesser of (1) the amount he would have
received if he was employed by Atlas on the last day of the such year, based
upon actual performance measured pursuant to the plan (and assuming for such
purpose that 50% of any individual business objectives have been achieved), or
(2) his target bonus percentage, such payment shall be subject to all terms and
conditions of the plan under which the award was granted, including without
limitation any provisions related to whether all required performance measures
for the payment of an award have been satisfied and the provisions of the plan
regarding time of payment of such award.”
     6. Section 4.2(e) of the Employment Agreement is amended in its entirety to
read as follows:
     “(e) (i) If, within the twelve-month period immediately following a Change
of Control, the Employment Period is terminated by Atlas for reasons other than
Cause or if the Employment Period is terminated by the Employee for Good Reason,
and subject to the Employee’s execution and the effectiveness of a general
release no later than the sixtieth (60th) day following upon terms and
conditions consistent with this Agreement and acceptable to Atlas and Employee
(such acceptance not to be unreasonably withheld), which release must be
presented to Employee upon or promptly after termination of the Employment
Period, then the Employee shall be entitled to (and not in addition to) the
compensation, relocation benefits, and benefit coverage set forth in
Section 4.2(a) above, except that the amount of the lump-sum payment under
Section 4.2(a)(i) above shall be equal to thirty six (36) months of the
Employee’s then-current monthly Base Salary.

2



--------------------------------------------------------------------------------



 



     (ii) If, within the six-month period immediately following a termination of
the Employment Period by Atlas for reasons other than Cause or by the Employee
for Good Reason, a Change of Control occurs, and subject to satisfaction by the
Executive of the release requirements of Section 4.2(e)(i) above, then, in
addition to the lump-sum payment set forth in Section 4.2(a)(i) above, the
Employee shall receive a lump-sum payment on the Lump-Sum Payment Date equal to
twelve (12) months of the Employee’s then-current monthly Base Salary.
     7. Continued Validity of the Employment Agreement. Except as amended and
superseded by this Amendment, the Employment Agreement will remain in full force
and effect, will continue to bind the parties hereto, and will continue to
govern the terms and conditions of the Employee’s continued employment with
Atlas. To the extent that the terms of this Amendment conflict or are
inconsistent with the terms of the Employment Agreement, the terms of this
Amendment will govern. Nothing in this Amendment shall be interpreted to limit
the Employee from participating in any plans or programs offered by Atlas to
senior executives and not specifically referenced in the Employment Agreement as
amended by this Amendment.
     8. Amendment Effective Date. This Amendment will become binding and
effective on July 1,2011.
     9. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of law.
     10. Counterparts. This Amendment may be executed in several counterparts,
each of which will be deemed to be an original, and all such counterparts when
taken together will constitute one and the same original.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2
your Employment Agreement on the day and year first written above.

            ATLAS AIR, INC.
      By:   /s/ Adam R. Kokas         Adam R. Kokas,        Senior Vice
President,General Counsel and Chief Human Resources Officer          John W.
Dietrich
        /s/ John W. Dietrich         John W. Dietrich             

4